DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I, claim(s) 1-3 and 5, drawn to a martensitic stainless steel seamless pipe in the reply filed on 10/20/2021 is acknowledged.
Claims 4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Claims 1-3 and 5 are examined in the instant action.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “A martensitic stainless steel seamless pipe for oil country tubular goods having a yield stress of 758 MPa or more, the martensitic stainless steel seamless pipe having a composition that comprises, in mass %, C…” Based on instant specification, the “yield stress of 758 MPa or more” appears to be a property of the martensitic stainless steel seamless pipe. However, the recitation of “oil country tubular goods having a yield stress of 758 MPa or more” in instant claim could lead one to misinterpret the “yield stress of 758 MPa or more” to be a property of the “oil country tubular goods” rather than it being a property of the pipe.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(mass%)
Prior Art
(mass%)
C
C: 0.0010 to 0.0094%
C: 0.001 to 0.04%
Si
Si: 0.5% or less
Si: 0.5% or less,
Mn
Mn: 0.05 to 0.5%
Mn: 0.1-3.0%
P
P: 0.030% or less
P: 0.04% or less
S
S: 0.005% or less
S: 0.01% or less
Ni
Ni: 4.6 to 7.3%
Ni: 0.7-8%
Cr
Cr: 10.0 to 14.5%
Cr: 10-15%
Mo
Mo: 1.0 to 2.7%
Mo: 1.5-5.0%
Al
Al: 0.1% or less
Al: 0.001 to 0.10%
V
V: 0.2% or less
V: 0.005 to 0.25%
N
N: 0.1% or less
N: 0.07% or less
Ti
Ti: 0.01 to 0.50%
Ti: 0.005 to 0.25%
Cu
Cu: 0.01 to 1.0%
Cu: 0.01-3%
Co
Co: 0.01 to 1.0%
US’823: Co: 0 to 0.5 mass%
Nb
W
Claim 2: one or two selected from 
Nb: 0.25% or less, and W: 1.1% or less
Nb: 0.005-0.25%
Ca
REM
Mg
B
Claim 3, 5: one, two or more selected from 
Ca: 0.010% or less, REM: 0.010% or less, 
Mg: 0.010% or less, and B: 0.010% or less
Ca: 0.0002-0.005% 
Mg: 0.0002-0.005% 
La: 0.0002 to 0.005%
Ce: 0.0002 to 0.005%”
Fe + impurities
Balance
Balance







Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable overJP 2003 provided as part of IDS dated 07/08/2020 (JP’243) in view of WO 2017/200083 A1 via its US English equivalent US 2019/0177823 A1 of Matsuo (US’823) cited in the IDS dated 03/11/2020.
Regarding claims 1-3 and 5, JP’243 teaches {abstract} “martensitic stainless steel” [0001] “a steel material suitable for use in a severe corrosive environment containing corrosive substances such as carbon dioxide gas, hydrogen sulfide and chlorine ions, and more particularly to a production facility for oil and natural gas”, “seamless steel pipes” [0007] “with a yield strength of 860 MPa or more” with a composition, in mass%, “C: 0.001 to 0.04%, Si: 0.5% or less, Mn: 0.1-3.0%, P: 0.04% or less, S: 0.01% or less, Cr: 10-15%, Ni: 0.7-8%, Mo: 1.5-5.0%, Al: 0.001 to 0.10% and N: 0.07% or less, the balance consisting of Fe and impurities” and may further containing one or more from “First group: Ti: 0.005 to 0.25%, V: 0.005 to 0.25%, Nb: 0.005-0.25% and Zr: 0.005-0.25% Second group: Cu: 0.01-3% Third group: Ca: 0.0002-0.005%, Mg: 0.0002-0.005%, La: 0.0002 to 0.005% and Ce: 0.0002 to 0.005%”. Therefore, the prior art JP’243) teaches a martensitic stainless steel seamless pipe with a composition wherein the claimed ranges of the constituent elements (except Co) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that JP’243 does not explicitly teach of the presence of Co as required by the instant technical feature. In the same field of endeavor, US’823 teaches [0119] a steel material, a seamless steel pipe, made of {abstract, [0001]} martensitic stainless steel teaches that {[0080, [0081]} Co: 0 to 0.5 mass% can be added to the steel since Co inhibits the occurrence of retained austenite, and suppresses variations in the steel strength. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Co in a range suggested by US’823 to the steel of JP’243 thereby arriving at a steel as claimed since US’823 teaches that Co inhibits the occurrence of retained austenite, and suppresses variations in the steel strength.
Regarding the intended use limitation of “for oil country tubular goods”, JP’243 teaches {abstract} “martensitic stainless steel” [0001] “a steel material suitable for use in a severe corrosive environment containing corrosive substances such as carbon dioxide gas, hydrogen sulfide and chlorine ions, and more particularly to a production facility for oil and natural gas”, “seamless steel pipes” thereby reading on the instant limitation.
JP’243 teaches that steel [0007] “with a yield strength of 860 MPa or more” thereby reading on the instant claimed limitation.
Regarding the claimed formulaic expressions (1), (2) and (3), it is noted that prior art does not explicitly teach of this limitation. However, as the prior art JP’243 discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/343,829 (reference application). Examiner is using US 2019/0241989 A1 for claim comparison purposes. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches a martensitic stainless steel seamless .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/487,203 (reference application). Examiner is using US 2019/0376157 A1 for claim comparison purposes. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches high-strength stainless steel seamless pipe for oil country tubular goods with substantially identical composition, and properties (yield stress) as claimed in the instant claims since the specification of the reference application defines high strength as “[0002] As used herein, “high-strength” means strength with a yield strength in the order of 125 ksi, specifically a yield strength of 862 MPa or more.”
Regarding the claimed formulaic expressions and ranges, it is noted that the claims of the reference application do not explicitly teach of this. However, as the claims of the reference application (prior art) discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/638,561 (reference application). Examiner is using US 2020/0216936 A1 for claim comparison purposes. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches high-strength stainless steel seamless pipe for oil country tubular goods with substantially identical composition, and properties (yield stress). Regarding the claimed formulaic expressions and ranges, it is noted that the claims of the reference application do not explicitly teach of this. However, as the claims of the reference application (prior art) discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/646,347 (reference application). Examiner is using US 2020/0283866 A1 for claim comparison purposes. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches a martensitic stainless steel seamless pipe for oil country tubular goods with substantially identical composition, formulaic expressions and ranges, and properties (yield stress) as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733